          Case 3:19-cv-01070-KAD Document 1 Filed 07/09/19 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 R. ALEXANDER ACOSTA, Secretary of
 Labor, United States Department of Labor,

                               Plaintiff,
                                                          Civil Action No. 2:19-cv-1070
                    v.
                                                          Injunctive Relief Sought
 THE BRAZEN HEN, LLC; THE BLACK
 SHEEP, LLC; HARP AND HOUND, LLC;
 and LEO ROCHE,

                               Defendants.


                                            COMPLAINT

       Plaintiff R. Alexander Acosta, Secretary of Labor, United States Department of Labor

(the “Secretary”) brings this action because three restaurants—Defendants The Brazen Hen, LLC

(“Brazen Hen”); The Black Sheep, LLC (“Black Sheep”); and Harp and Hound, LLC (“Harp and

Hound”) (collectively, the “Restaurants”)—and Defendant Leo Roche, a manager of the

Restaurants and owner of two of them, have willfully failed to pay their employees the federal

minimum wage, failed to pay proper overtime compensation to employees, and failed to keep

accurate employment-related records. The Secretary seeks to have the Court enjoin Defendants

from violating the provisions of Sections 6, 7, 11, 15(a)(2), 15(a)(3), and 15(a)(5) of the Fair

Labor Standards Act of 1938 (the “Act”), 29 U.S.C. §§ 206, 207, 211, 215(a)(2), 215(a)(3), and

215(a)(5), and to recover unpaid wages and liquidated damages pursuant to the provisions of

Sections 15(a)(2) and 16(c) of the Act, 29 U.S.C. §§ 215(a)(2) and 216(c).



                                                 1
          Case 3:19-cv-01070-KAD Document 1 Filed 07/09/19 Page 2 of 7




                                                 I.

       Jurisdiction of this action is conferred upon this Court by Section 17 of the Act, 29

U.S.C. § 217, and by 28 U.S.C. § 1331.

                                                II.

       Defendant Brazen Hen is, and at all times hereinafter mentioned was, a company having

an office and place of business located at 4 Canal St., Westerly, RI 02891, and is now, and at all

times hereinafter mentioned was, engaged at that place of business in the operation of a

restaurant. Brazen Hen employs certain of the employees who have not received proper

compensation under the Act in this case.

                                                III.

       Defendant Black Sheep is, and at all times hereinafter mentioned was, a company having

an office and place of business located at 247 Main St., Niantic, CT 06357, within the

jurisdiction of this Court, and is now, and at all times hereinafter mentioned was, engaged at that

place of business in the operation of a restaurant. Black Sheep employs certain of the employees

who have not received proper compensation under the Act in this case.

                                                IV.

       Defendant Harp and Hound is, and at all times hereinafter mentioned was, a company

having an office and place of business located at 4 Pearl St., Mystic, CT 06355, within the

jurisdiction of this Court, and is now, and at all times hereinafter mentioned was, engaged at that




                                                 2
          Case 3:19-cv-01070-KAD Document 1 Filed 07/09/19 Page 3 of 7




place of business in the operation of a restaurant. Harp and Hound employs certain of the

employees who have not received proper compensation under the Act in this case.

                                                 V.

       Defendant Leo Roche is an owner of Defendants Brazen Hen and Black Sheep. He

transacts substantial business on a continuous and systematic basis in this judicial district, within

the jurisdiction of this Court. The claims against Defendant Roche in this case arise out of and

are directly related to his business activities in Connecticut. Defendant Roche has certain control

over the daily operations of the Restaurants, including by performing supervisory functions and

determining how many hours employees work. Defendant Roche is and has been an employer of

Brazen Hen, Black Sheep, and Harp and Hound’s employees within the meaning of Section 3(d)

of the Act, 29 U.S.C. § 203(d).

                                                 VI.

       At all times hereinafter mentioned, Defendants were an enterprise within the meaning of

Section 3(r) of the Act, 29 U.S.C. § 203(r), as they engaged in related activities performed

through unified operation or common control for a common business purpose.

                                                 VII.

       At all times hereinafter mentioned, Defendants employed employees in the activities of

said enterprise, which is engaged in commerce or in the production of goods for commerce,

including having employees handling, selling, or otherwise working on goods or materials that

have been moved in or produced for commerce. Said enterprise, at all times hereinafter

mentioned, has had an annual gross volume of sales made or business done in an amount not less

than $500,000.00 (exclusive of excise taxes at the retail level that are separately stated).

                                                  3
            Case 3:19-cv-01070-KAD Document 1 Filed 07/09/19 Page 4 of 7




Therefore, said employees have been employed in an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s) of the Act, 29 U.S.C.

§ 203(s).

                                             VIII.

       Since October 13, 2013 or earlier, Defendants have violated the provisions of Sections 6

and 15(a)(2) of the Act, 29 U.S.C. §§ 206 and 215(a)(2), by employing employees in the

Restaurants without paying the minimum wage required under the Act. Therefore, Defendants

are liable for minimum wage compensation owed to employees listed in the attached Exhibit A

and an equal amount of liquidated damages under Section 16(c) of the Act, 29 U.S.C. § 216(c).

                                              IX.

       Since October 13, 2013 or earlier, Defendants have violated the provisions of Sections 7

and 15(a)(2) of the Act, 29 U.S.C. §§ 207 and 215(a)(2), by employing employees in the

Restaurants for workweeks longer than forty hours without compensating them at rates not less

than one and one-half times the regular rates at which they were employed for hours worked in

excess of forty hours in such workweeks. Therefore, Defendants are liable for overtime

compensation owed to employees listed in the attached Exhibit A and an equal amount of

liquidated damages under Section 16(c) of the Act, 29 U.S.C. § 216(c).

       A. Time records from the Restaurants show that some employees’ overtime hours were

            scratched out by hand and that for those employees during those workweeks no

            overtime wages were paid through payroll.

       B. The Restaurants failed to pay the overtime premium due under the Act to certain non-

            exempt salaried cooks.

                                               4
          Case 3:19-cv-01070-KAD Document 1 Filed 07/09/19 Page 5 of 7




       C. The Restaurants failed to combine the hours worked by employees at different

           locations in the same workweek for purposes of determining the amount of overtime

           hours worked and the overtime premium due.

                                                 X.

       Since October 13, 2013 or earlier, Defendants failed to keep true and accurate records of

the hours that their employees worked, in violation of Section 11 of the Act, 29 U.S.C. § 211,

and the regulations thereunder, specifically 29 C.F.R. Part 516, including by failing to accurately

record the daily hours worked by employees, failing to combine employees’ hours worked across

the Restaurants in a workweek, and altering time records.

                                                XI.

       Defendants’ violations of the Act, as set forth above, were willful. In 2015, at the end of a

prior investigation by the Secretary of Defendant Harp and Hound, the Secretary explained to

Defendant Roche the concept of enterprise coverage, as well as the minimum wage, overtime,

and recordkeeping requirements of the Act. Defendant Roche agreed to comply with the Act

going forward. After that point in time, Defendants consistently failed to comply with the Act, as

set forth above.

                                                XII.

       Since October 13, 2013 or earlier, Defendants violated the aforesaid provisions of the

Act, including doing so willfully, as alleged herein.

       WHEREFORE, cause having been shown, Plaintiff prays for judgment against

Defendants as follows:

       (1) For an order pursuant to Section 17 of the Act, 29 U.S.C. § 217, permanently

                                                 5
  Case 3:19-cv-01070-KAD Document 1 Filed 07/09/19 Page 6 of 7




   enjoining and restraining Defendants, their officers, agents, servants, employees, and

   those persons in active concert or participation with them, from prospectively

   violating the Act; and

(2) For an order pursuant to Section 16(c) of the Act, 29 U.S.C. § 216(c), holding

   Defendants liable for unpaid back wages found due to Defendants’ employees listed

   in the attached Exhibit A plus liquidated damages equal in amount to the unpaid

   compensation found due; alternatively, in the event liquidated damages are not

   awarded, Plaintiff prays for an order pursuant to Section 17 of the Act, 29 U.S.C.

   § 217, enjoining and restraining Defendants, their officers, agents, servants,

   employees, and those persons in active concert or participation with them, from

   withholding payment of unpaid back wages found due to Defendants’ employees, and

   pre-judgment interest computed at the underpayment rate established by the Secretary

   of the Treasury pursuant to 26 U.S.C. § 6621; and

(3) For an order awarding Plaintiff the costs of this action and attorneys’ fees; and

(4) For an order granting such other and further relief as may be necessary and

   appropriate.

                                                      Kate S. O’Scannlain
                                                      Solicitor of Labor

                                                      Maia S. Fisher
                                                      Regional Solicitor

                                                      /s/ Mark A. Pedulla___
                                                      Mark A. Pedulla
                                                      Counsel for Wage & Hour
                                                      pedulla.mark.a@dol.gov
                                                      MA BBO No. 685925

                                          6
         Case 3:19-cv-01070-KAD Document 1 Filed 07/09/19 Page 7 of 7




                                               U.S. Department of Labor
                                               Attorneys for Plaintiff

                                               Post Office Address:
                                               JFK Federal Building—Room E-375
                                               Boston, Massachusetts 02203
                                               TEL: (617) 565-2500
                                               FAX: (617) 565-2142
DATE: July 9, 2019




                                      7
